


Exhibit 10.14B
 
SCIO DIAMOND TECHNOLOGY CORPORATION
CORPORATE GOVERNANCE GUIDELINES
 

1. Introduction

2. Board Structure and Composition

3. Principal Duties of the Board of Directors

4. Board Procedures

5. Board Committees

6. Director Orientation and Continuing Education

7. Board Performance

8. Board Compensation

9. Auditor Rotation

10. Communications with Stockholders

11. Periodic Review of the Corporate Governance Guidelines

 
1)
Introduction

 
These Corporate Governance Guidelines are established by the Board of Directors
of Scio Diamond Technology Corporation Inc. (Scio Diamond or the Company) to
provide a structure within which our directors and management can effectively
pursue the Company’s objectives for the benefit of its stockholders.
 
The Board is elected by the stockholders to oversee their interest in the
long-term health and the overall success of the business and its financial
strength.
 
The Board serves as the ultimate decision-making body of the Company, except for
those matters reserved to or shared with the stockholders. The Board selects and
oversees the members of senior management, who are charged by the Board with
conducting the business of the Company.
 
The Board intends that these guidelines serve as a flexible framework within
which the Board may conduct its business, not as a set of binding legal
obligations. These guidelines should be interpreted in the context of all
applicable laws, Scio Diamond’s charter documents and other governing legal
documents and Scio Diamond’s company policies.
 
2)
Board Structure and Composition

 
a)
Size of the Board. The authorized number of directors will be determined from
time to time by resolution of the Board and in accordance with the official
company By-Laws.

 
b)
Board Membership Criteria. The Corporate Governance Committee will evaluate
candidates for membership on the Board, including candidates nominated or
recommended by stockholders, in light of criteria established by the Board, and
recommend to the Board the slate of nominees for election at the Annual Meeting
of Stockholders or nominees for election to fill interim vacancies on the Board.

 
 

 
c)
Director Independence. A majority of directors on the Board will be independent
as required by the NASDAQ Stock Market. The Board also believes that it is often
in the best interest of Scio Diamond and its stockholders to have
non-independent directors, including current and (in some cases) former members
of management, serve as directors. Each independent Director who experiences a
change in circumstances that could affect such Director’s independence should
deliver a notice of such change to Scio Diamond’s Counsel.

 
d)
Director Tenure. Directors are reelected each year and the Board does not
believe it should establish term limits because directors who have developed
increasing insight into Scio Diamond and its operations over time provide an
increasing contribution to the Board as a whole. To ensure the Board continues
to generate new ideas and to operate effectively, the Governance Committee shall
monitor performance and take steps as necessary regarding continuing director
tenure.

 
e)
Directors Who Change Their Present Job Responsibility. Any Director who
experiences a material change in his/her job responsibilities or the position
he/she held when he/she came on the Board should deliver a notice of such change
in status to the Chairman of the Board and/or the Chairman of the Governance
Committee. The Governance Committee will then evaluate whether the individual
continues to satisfy the Board’s membership criteria in light of his/her new
occupational status and shall recommend to the Board the action, if any, to be
taken with respect to such individual.

 
3)
Principal Duties of the Board of Directors

 
a)
To Oversee Management and Evaluate Strategy. The fundamental responsibility of
the directors is to exercise their business judgment to act in what they
reasonably believe to be the best interests of Scio Diamond and its
stockholders. It is the duty of the Board to oversee management’s performance to
ensure that the Company operates in an effective, efficient and ethical manner
in order to produce value for Scio Diamond’s stockholders. The Board also
evaluates the Company’s overall strategy and monitors Scio Diamond’s performance
against its operating plan and against the performance of its peers.
Additionally, the Board has responsibility for risk oversight, with reviews of
certain areas being conducted by the relevant board committees. The Board is
responsible for oversight of strategic, financial and execution risks and
exposures associated with Scio Diamond’s business strategy, product innovation
and sales road map, policy matters, significant litigation and regulatory
exposures, and other current matters that may present material risk to the
Company’s financial performance, operations, infrastructure, plans, prospects or
reputation, acquisitions and divestitures. Directors are expected to invest the
time and effort necessary to understand Scio Diamond’s business and financial
strategies and challenges. The basic duties of the directors include attending
Board meetings and actively participating in Board discussions. Directors are
also expected to make themselves available outside of board meetings for advice
and consultation.

 
 

2



 
b)
To Select the Chairman, Vice-Chairman, Secretary and Chief Executive Officer.
The Board will select the chairman, vice-chairman and secretary of the Board and
the Chief Executive Officer in compliance with Scio Diamond’s Certificate of
Incorporation and Bylaws. The chairman and vice-chairman of the board will not
be a current employee of Scio Diamond, or someone employed by Scio Diamond any
time within the prior three years, unless the appointment is approved by
two-thirds of the disinterested directors. The duties of the secretary may be
performed by a Board member, Scio Diamond employee or outside consultant as long
as the Board deems the individual qualified to keep accurate minutes of all
meetings, act as parliamentarian and provide guidance to the Board to ensure
that the actions of the Board are well documented and adhere to all legal,
Financial Industry Regulatory Authority (FINRA) and Securities and Exchange
Commission (SEC) guidelines.

 
c)
To Evaluate Management Performance and Compensation. At least annually, the
Compensation Committee will evaluate the performance of the chief executive
officer and the other officers. It will review and recommend the compensation
plans, policies and arrangements for the board of directors, executive officers
and other officers to the Board for approval. It will also evaluate the
compensation plans, policies and programs for officers and employees to ensure
they are appropriate, competitive and properly reflect the Company’s objectives
and performance.

 
d)
To Review Management Succession Planning. The Compensation Committee will review
at least annually and recommend to the Board plans for the development,
retention and replacement of executive officers of Scio Diamond.

 
e)
To Monitor and Manage Potential Conflicts of Interest. All members of the Board
must inform the Audit Committee of the Board of all types of transactions
between them (directly or indirectly) and Scio Diamond as soon as reasonably
practicable even if these transactions are in the ordinary course of business.
The Audit Committee of the Board will review and approve all related party
transactions for which audit committee approval is required by applicable law or
the rules of the NASDAQ Stock Market. The Board will also ensure that there is
no abuse of corporate assets or unlawful related party transactions.

 
f)
To Ensure the Integrity of Financial Information. The Audit Committee of the
Board evaluates the integrity of Scio Diamond’s accounting and financial
reporting systems, including the audit of the Company’s annual financial
statements by the independent auditors, and that appropriate disclosure controls
and procedures and systems of internal control are in place. The Audit Committee
reports to the Board on a regular basis and the Board, upon the recommendation
of the Audit Committee, takes the actions that are necessary to ensure the
integrity of Scio Diamond’s accounting and financial reporting systems and that
such controls are in place in accordance with SEC and NASDAQ requirements.

 
g)
To Monitor the Effectiveness of Board Governance Practices. The Corporate
Governance Committee of the Board will annually review and evaluate the
effectiveness of the governance practices under which the Board operates and
make changes to these practices as needed.

 
4)
Board Procedures

 
Directors are expected to prepare for, attend, and contribute meaningfully in
all Board and applicable committee meetings in order to discharge their
obligations. Consistent with their fiduciary duties, directors are expected to
maintain the confidentiality of the Board and its committee’s deliberations in
accordance with SEC, NASDAQ and FINRA requirements.
 
 

3



 
a)
Frequency of Board Meetings. Regular meetings of the Board shall be held at such
times and places as determined by the Board. There will be at least four
regularly scheduled meetings of the Board each year but the Board will meet more
often if necessary.

 
b)
Attendance at Board Meetings. To facilitate participation at the Board meetings,
directors may attend in person, via telephone conference or via
video-conference. Materials are distributed in advance of meetings.

 
c)
Other Commitments. Each member of the Board is expected to ensure that other
existing and future commitments, including employment responsibilities and
service on the boards of other entities, do not materially interfere with the
member’s service as director. The members of the Board cannot have more than
three (3) public company board memberships, including membership on the Scio
Diamond Board.

 
d)
Board Membership Limits of the Chief Executive Officer. The chief executive
officer cannot have more than three (3) public company board memberships,
including membership on the Scio Diamond Board.

 
e)
Executive Sessions of Independent Directors. NASDAQ rules require independent
Board members to regularly meet in executive session. The independent Board
members shall meet in executive session at each regularly scheduled Board
meeting, and at other times as necessary. Committees of the Board may also meet
in executive session as deemed appropriate.

 
f)
Board Access to Management. Members of the Board will have access to Scio
Diamond’s management and employees as needed to fulfill their duties.
Furthermore, the Board encourages management to, from time to time, bring
managers into meetings of the Board who: (a) can provide additional insight into
the items being discussed because of personal involvement in these areas, and/or
(b) are managers with future potential that senior management believes should be
given exposure to the Board.

 
g)
Code of Conduct. Scio Diamond has adopted a Code of Conduct to provide
guidelines for the ethical conduct by directors, officers and employees. The
Code of Conduct is posted on Scio Diamond’s website.

 
h)
Engaging Experts. The Board and each committee of the Board will have the
authority to obtain advice, reports or opinions from internal and external
counsel and expert advisers and will have the power to hire, at the expense of
Scio Diamond, legal, financial and other advisers as they may deem necessary or
appropriate with the understanding that such effort will be in coordination with
the CEO/CFO as appropriate.

 
i)
Minimum Stock Ownership Requirement. In an effort to more closely align the
interests of our directors and senior management with those of our stockholders,
each director and senior officer will be required to meet the following minimum
stock ownership requirements: (i) each director shall own at least 100,000
shares of Scio Diamond stock; (ii) our chief executive officer shall own at
least 400,000 (four hundred thousand) shares of Scio Diamond stock. Our
directors shall have five years from the date they became a director of Scio
Diamond to come into compliance with these ownership requirements. Our chief
executive officer shall have five years from the later of (x) December 1, 2014
or (y) the date they assumed such roles at Scio Diamond to come into compliance
with these ownership requirements. Scio Diamond advisors who don't receive
annual equity grants are exempt from the minimum ownership requirements set
forth above. Compliance with the minimum stock ownership level will be
determined on the date when the grace period set forth above expires, and
annually on each December 31 thereafter.

 
 

4



 
5)
Board Committees

 
a)
Number and Composition of Committees. The Board currently has the following
standing committees: an Audit Committee, a Compensation Committee and a
Corporate Governance Committee. From time to time the Board may form a new
committee or disband a current committee depending on the circumstances. Each
committee complies with the independence and other requirements established by
applicable law and regulations, including SEC and NASDAQ rules.

 
b)
Committee Appointments. Members of all standing committees are appointed by the
Board. The Board determines the exact number of members and can at any time
remove or replace a committee member.

 
c)
Committee Proceedings. The Chair of each committee of the Board will, in
consultation with appropriate committee members and members of management, and
in accordance with the committee’s charter, determine the frequency and length
of committee meetings and develop the committee’s agenda.

 
6)
Director Orientation and Continuing Education

 
Scio Diamond provides an orientation program for new directors that includes
written materials, oral presentations, and meetings with senior members of
management. The orientation program is designed to familiarize new directors
with Scio Diamond’s business and strategy. The Board believes that ongoing
education is important for maintaining a current and effective Board.
Accordingly, the Board encourages directors to participate in ongoing education,
as well as participation in accredited director education programs. The Board
will reimburse directors for expenses incurred in connection with these
education programs.
 
7)
Board Performance

 
The Board develops and maintains a process whereby the Board, its committees and
its members are subject to annual evaluation and self-assessment. The Corporate
Governance Committee oversees this process.
 
8)
Board Compensation

 
The Compensation Committee of the Board has the responsibility to review and
recommend to the Board compensation programs for non-employee directors.
 
 

5



 
9)
Auditor Rotation

 
The Audit Committee of the Board will ensure that the lead audit partner and the
audit review partner be rotated every five (5) years as is required by SEC and
NASDAQ rules.
 
10)
Communications with Stockholders

 
a)
Stockholder Communications to the Board. Stockholders may contact the Board
about bona fide issues or questions about Scio Diamond by sending mail or email
to:

 
Scio Diamond Technology Corporation Inc.
Attn: Investor Relations
411 University Ridge, Suite D
Greenville, SC 29601
 
Email: investorrelations@sciodiamond.com
 
Each communication should specify the applicable addressee or addressees to be
contacted as well as the general topic of the communication. Scio Diamond will
initially receive and process communications before forwarding them to the
addressee. Scio Diamond generally will not forward to the directors a
communication that it determines to be primarily commercial in nature or related
to an improper or irrelevant topic, or that requests general information about
the company.
 
b)
Annual Meeting of Stockholders. Each director is encouraged to attend the Annual
Meeting of Stockholders.

 
11)
Periodic Review of the Corporate Governance Guidelines

 
These guidelines shall be reviewed periodically by the Corporate Governance
Committee (together with the Compensation Committee, as necessary) and the Board
will make appropriate changes based on recommendations from the Committee(s).
 
Adopted: 5/7/2015
 
 

6



 


